Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  1 of
                                                           1 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  2 of
                                                           2 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  3 of
                                                           3 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  4 of
                                                           4 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  5 of
                                                           5 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  6 of
                                                           6 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  7 of
                                                           7 of 88
Case
 Case2:19-cv-13078-JCZ-JVM Document
       2:19-cv-13078-JCZ Document 14 9Filed
                                        Filed 11/22/19Page
                                            06/11/20   Page  8 of
                                                           8 of 88
